Title: To Thomas Jefferson from Henry Dearborn, 18 June 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department June 18th. 1808.
                        

                        I have the honor of proposing for your approbation the following appointments in the troops to be raised by virtue of an Act entitled “An Act to raise for a limited time an additional military force” passed on the 12th. day of April 1808.
                  
                     
                        
                           Residence
                           Names
                           Rank & Corps
                        
                        
                           New Hampshire
                           George W Prescott.
                           Captain   Infantry
                        
                        
                           
                           Nathaniel F Adams.
                           First Lieutenant. Ditto
                        
                        
                           
                           Samuel Haines
                           First Lieut. ditto
                        
                        
                           
                           Abner Blaisdel
                           2d. Lieut. ditto
                        
                        
                           
                           John Smith
                           Ensign   Ditto
                        
                        
                           
                           George P. Peters
                           Ensign   Ditto
                        
                        
                           Massachusetts.
                           Isaiah Doane.
                           Captain   Ditto
                        
                        
                           
                           Moses Whitney.
                           Captain Riflemen
                        
                        
                           
                           Charles Coffin.
                           Captain Infantry
                        
                        
                           
                           Samuel Page
                           1st Lieutenant Ditto
                        
                        
                           
                           Jackson Durant
                           2d. Lieutenant Ditto
                        
                        
                           
                           Silas W. C. Chase
                           2d. Lieutenant Ditto
                        
                        
                           
                           Jonathan Simonds
                           Ensign   Ditto
                        
                        
                           
                           Ward Howard.
                           Ensign   Ditto
                        
                        
                           
                           Thomas H. Clark
                           Ensign   Ditto
                        
                        
                           
                           Andrew McDowell.
                           2d. Lieutenant Artillery
                        
                        
                           Rhode Island
                           Ebenezer Billings
                           2d. Lieutenant Infantry
                        
                        
                           New Jersey
                           John Hollingshead.
                           Cornet Light Dragoons
                        
                        
                           
                           John J. Plume.
                           2d. Lieutenant Infantry
                        
                        
                           
                           James T. Voorhis
                           2d. Lieutenant Ditto.
                        
                        
                           
                           Asa Grimes.
                           Ensign. Ditto.
                        
                        
                           New York.
                           Jonathan Brooks
                           Captain.  Ditto
                        
                        
                           
                           William Cook
                           Captain
                        
                        
                           
                           Samuel Watson.
                           1st. Lieutenant Artillery.
                        
                        
                           Pennsylvania,
                           Benjamin Wallace.
                           Captain Infantry.
                        
                        
                           
                           Alexander McHenry
                           1st. Lieutenant Ditto
                        
                        
                           
                           Talbot Chambers
                           1st. Lieutenant Ditto
                        
                        
                           
                           Christopher Snyder
                           1st. Lieutenant Ditto
                        
                        
                           
                           Thomas Shaw.
                           1st. Lieutenant Ditto
                        
                        
                           
                           Robert W Alexander
                           2d. Lieutenant ditto
                        
                        
                           
                           David Findley
                           Captain. Riflemen.
                        
                        
                           
                           Dill Armor.
                           1st Lieutenant ditto
                        
                        
                           
                           Joshua Hamilton
                           2d. Lieutenant ditto
                        
                        
                           
                           John M Barclay
                           1st. Lieut. Cavalry
                        
                        
                           Virginia
                           James Bankhead,
                           Captain Infantry
                        
                        
                           Vermont,
                           Oliver G Burton
                           1st. Lieut. ditto
                        
                        
                           
                           Minor Huntingdon.
                           2d. Lieut. ditto
                        
                        
                           
                           Milo Mason
                           Ensign. ditto
                        
                     
                  
                  Accept, Sir, &c.—
                        
                            
                        
                    